FORM N-SAR SEMI-ANNUAL REPORT FOR REGISTERED INVESTMENT COMPANIES Report for twelve month period ending: 12/31/2010 Is this a transition report? N Is this an amendment to a previous filing? N Those items or sub-items with a box "[/]" after the item number should be completed only if the answer has changed from the previous filing on this form. 1. A. Registrant Name:RETIREMENT PLAN SERIES ACCOUNT OF GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY B. File Number: 811-8762 C. Telephone Number:303-737-3000 2. A. Street:8 B. City:GREENWOOD VILLAGE C. StateCOLORADO D. Zip Code:80111 E. Foreign Country: 3. Is this the first filing on this form by Registrant? N 4. Is this the last filing on this form by Registrant? N 5. Is Registrant a small a business investment company (SBIC)? (If yes, complete only 89-110) N 6. Is Registrant a unit investment trust (UIT)? (If yes, complete only 111 through 133) Y $0 A. B. C. D. E. F. G. H. I. J. K. L. None Signature Page The following form or signature shall follow items 79, 85, 88, 104, 110 or 130 as appropriate.This report is signed on behalf of the registrant (or depositor or trustee). City of: Greenwood Village State of: Colorado Date: February 28, 2011 Name of Registrant, Depositor, or Trustee: RETIREMENT PLANSERIES ACCOUNT OF GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY By: /s/ Matthew D.Maxwell Witness /s/ Shawna K. Korth Matthew D.Maxwell Shawna K. Korth Counsel Sr. Business Support Administrator
